        Case: 3:20-cv-00370-wmc Document #: 5 Filed: 08/10/20 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN



 JAIME T. SANCHEZ,

                             Plaintiff,
                                                                 Case No. 20-cv-370-wmc
        v.


 LOUISANA PACIFIC CORP, DAVE THOMAS and
 BRETT WIENEN,

                             Defendants.


                              JUDGMENT IN A CIVIL CASE

       IT IS ORDERED AND ADJUDGED that judgment is entered dismissing without

prejudice this case pursuant to Federal Rule of Civil Procedure 4(m).




       /s/                                                    8/10/20
Peter Oppeneer                                            Date
Clerk of Court
